                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


CARRIE CORRIGAN AND SHANE                                               Case No. 20-cv-1515
WHELCHEL,

                 Plaintiffs,
vs.

FIRST BANK AND TRUST COMPANY,
SYNCHRONY BANK, CITIBANK N.A.,
KOHLS INC, EQUIFAX INC.,
EXPERIAN INFORMATION
SOLUTIONS, INC., AND TRANS
UNION LLC


                Defendants.



                                        COMPLAINT


       NOW COMES, Plaintiffs Carrie Corrigan and Shane Whelchel by and through their

attorney, Heidi N. Miller, and complains of Defendants First Bank and Trust Company,

Synchrony Bank, CitiBank N.A, Kohls Inc., Equifax Inc., Experian Information Solutions, Inc.,

and Trans Union LLC and alleges to the best of their knowledge, information and belief formed

after an inquiry reasonable under the circumstances, the following:

                                      INTRODUCTION

                                      Nature of the Action

       1.      This lawsuit arises from Defendants’ incorrect credit reporting and failure to

reinvestigate Plaintiffs’ disputes.

       2.      Causes of Action herein are brought under the Fair Credit Reporting Act, 15

U.S.C. § 1681 et seq. (“FCRA”).



         Case 1:20-cv-01515-WCG Filed 09/29/20 Page 1 of 10 Document 1
                                      Jurisdiction and Venue

       3.      This Court has jurisdiction over the claims arising under the FCRA under 28

U.S.C. § 1331, because this case arises under the laws of the United States.

       4.      This Court also has jurisdiction under 15 U.S.C. § 1681(p) as it is an action to

enforce liability created by the FCRA within two years from the date on which the violation

occurred.

       5.      Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b)(1), because

this is where the defendants reside. Under 28 U.S.C. § 1391(c), a defendant corporation shall be

deemed to reside in any judicial district in which it is subject to personal jurisdiction.

                                               Parties

       6.      Plaintiff Carrie Corrigan (Ms. Corrigan) is a natural person who resides in Brown

County, State of Wisconsin.

       7.      Plaintiff Shane Whelchel (Mr. Whelchel) is a natural person who resides in

Brown County, State of Wisconsin.

       8.      First Bank and Trust Company (hereinafter “First Bank”) is an FDIC member

bank with a principal office address of 2220 6th St., Brookings, SD 57006.

       9.      Synchrony Bank has a principal office address of 140 Wekiva Spring Rd.,

Longwood, FL 32779.

       10.     CitiBank N.A. has a principal office address of 388 Greenwich Street, New York,

NY 10013.

       11.     Kohls Inc. is a domestic corporation with a principal office of N56W17000

Ridgewood Dr., Menomonee Falls, WI 53051 and a registered agent of Corporate Creations

Network Inc., 4650 W. Spencer St., Appleton, WI 54914.




                                       2
         Case 1:20-cv-01515-WCG Filed 09/29/20 Page 2 of 10 Document 1
         12.   Defendant Equifax Inc. (hereinafter “Equifax”) is a foreign corporation with a

principal office of 1550 Peachtree St NW, Atlanta, GA 30309, and a registered agent of The

Prentice-Hall Corporation System, Inc., 8040 Excelsior Drive, Suite 400, Madison, WI 53717.

         13.    Defendant Equifax is a “consumer credit reporting agency,” as defined by 15

U.S.C. § 1681a(f) of the Act, regularly engaged in the business of assembling, evaluating, and

dispersing information concerning consumers for the purpose of furnishing “consumer reports,”

as defined in 15 U.S.C. § 1681a(d), to third parties.

         14.   Defendant Experian Information Solutions, Inc. (hereinafter “Experian”) is a

foreign corporation with a principal office of 475 Anton Blvd., Costa Mesa, CA 92626, and a

registered agent of CT Corporation System, 8040 Excelsior Drive, Suite 200, Madison, WI

53717.

         15.   Defendant Experian is a “consumer credit reporting agency,” as defined by 15

U.S.C. § 1681a(f) of the Act, regularly engaged in the business of assembling, evaluating, and

dispersing information concerning consumers for the purpose of furnishing “consumer reports,”

as defined in 15 U.S.C. § 1681a(d), to third parties.

         16.   Defendant Trans Union LLC (hereinafter “Trans Union”) is a foreign corporation

with a principal office of 555 West Adams, Chicago, IL 60661, and a registered agent of The

Prentice-Hall Corporation System, Inc., 8040 Excelsior Drive, Suite 400, Madison, WI 53717.

         17.   Defendant Trans Union is a “consumer credit reporting agency,” as defined by 15

U.S.C. § 1681a(f) of the Act, regularly engaged in the business of assembling, evaluating, and

dispersing information concerning consumers for the purpose of furnishing “consumer reports,”

as defined in 15 U.S.C. § 1681a(d), to third parties.




                                        3
          Case 1:20-cv-01515-WCG Filed 09/29/20 Page 3 of 10 Document 1
                                     Factual Allegations

       18.    In 2018, Ms. Corrigan and Mr. Whelchel filed a Voluntary Amortization of Debts

under Wis. Stat. 128 (18-cv-1327, Brown County).

       19.    Included in this Voluntary Amortization were debts owed to First Bank and Trust

Company, Synchrony Bank, CitiBank N.A, and Kohls Inc.

       20.    In 2020, they paid the claims in full, which included what was owed to First Bank

and Trust Company, Synchrony Bank, CitiBank N.A, and Kohls Inc.

       21.    After the Voluntary Amortization was completed, they obtained their credit

reports from Defendants Equifax, Experian, and Trans Union, which showed that several

accounts included in the Voluntary Amortization were being reported incorrectly.

       22.    On multiple occasions they contacted Defendants Equifax, Experian, and Trans

Union via the dispute process to inform the credit reporting agencies of the incorrect

information. They provided paperwork regarding their Voluntary Amortization.

       23.    After disputing the information, much of the incorrect information remained.

       24.    Additionally, some of the credit reporting agencies failed to respond to Ms.

Corrigan and Mr. Whelchel’s disputes.

First Bank and Trust Company Tradelines

       25.    First Bank was providing information to both Ms. Corrigan and Mr. Whelchel’s

credit files regarding a Mercury Mastercard.

       26.    First Bank was reporting incorrect information to Mr. Whelchel’s credit file.

       27.    Mr. Whelchel sent disputes to Trans Union, Equifax, and Experian.

       28.    Ms. Whelchel received dispute results from Experian.




                                       4
         Case 1:20-cv-01515-WCG Filed 09/29/20 Page 4 of 10 Document 1
       29.      Experian continues to report the First Bank tradeline with past due balance and

continues to report an amount written off.

       30.      Mr. Whelchel did not receive dispute results from his last disputes to Trans Union

and Equifax.

       31.      First Bank was reporting incorrect information to Ms. Corrigan’s credit file.

       32.      Ms. Corrigan disputed this information through Experian.

       33.      Ms. Corrigan received dispute results from Experian.

       34.      Experian continues to report that the account was changed off.

Synchrony Bank Tradelines

       35.      Synchrony Bank was providing incorrect information to Mr. Whelchel’s credit

file, regarding a Lowes account.

       36.      Mr. Whelchel sent disputes to Trans Union, Equifax, and Experian.

       37.      Ms. Whelchel received dispute results from Equifax.

       38.      Equifax continues to report the Synchrony Bank tradeline as a paid chargeoff.

       39.      Mr. Whelchel did not receive dispute results from his last disputes to Trans Union

and Experian.

       40.      His credit file shows that Experian is currently reporting that $188 was written

off.

CitiBank N.A. Tradelines

       41.      CitiBank N.A. was providing incorrect information to Ms. Corrigan’s credit file,

regarding a Home Depot account.

       42.      Ms. Corrigan sent disputes to Trans Union, Equifax, and Experian.

       43.      Ms. Corrigan received dispute results from Equifax.




                                       5
         Case 1:20-cv-01515-WCG Filed 09/29/20 Page 5 of 10 Document 1
       44.      Equifax continues to report the CitiBank tradeline as a paid chargeoff.

       45.      Ms. Corrigan did not receive dispute results from her last disputes to Trans Union

and Experian.

       46.      Her credit file shows that Experian is currently reporting that $492 was written

off.

Kohls Inc. Tradelines

       47.      Kohls Inc. was providing incorrect information to Ms. Corrigan’s credit file.

       48.      Ms. Corrigan sent disputes to Trans Union, Equifax, and Experian.

       49.      Ms. Corrigan received dispute results from Equifax.

       50.      Equifax continues to report the Kohls tradeline as a paid chargeoff.

       51.      Ms. Corrigan did not receive dispute results from her last disputes to Trans Union

and Experian.

       52.      Her credit file shows that Experian is currently reporting that $1,515 was written

off.

        Count 1 – Violations of the FCRA, Defendants Experian, Equifax, and Trans Union
                                     (15 U.S.C. §1681, et seq.)

       53.      Plaintiffs incorporate by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       54.      Defendants Experian, Equifax, and Trans Union had a duty to reinvestigate

Plaintiffs’ dispute pursuant to 15 U.S.C. § 1681i.

       55.      Defendant Experian, Equifax, and Trans Union violated 15 U.S.C. § 1681i by

failing to reinvestigate Plaintiffs’ dispute and/or provide notice to Plaintiffs of the results of the

reinvestigation.




                                       6
         Case 1:20-cv-01515-WCG Filed 09/29/20 Page 6 of 10 Document 1
       56.     As a result of Defendant Experian, Equifax, and Trans Union’s violations of 15

U.S.C. § 1681i, Plaintiffs have suffered reduced credit access, reduced credit scores, emotional

distress, depression, anxiety, embarrassment, helplessness, hopelessness, and frustration,

constituting actual damages. Additionally, Plaintiffs had to pay additional closing costs to

purchase a home and a higher interest rate to purchase a vehicle.

       57.     Defendant Experian, Equifax, and Trans Union’s conduct, actions and inaction,

were willful, rendering them liable for damages in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n.

       58.     Alternatively, Defendant Experian, Equifax, and Trans Union’s violations were

negligent, rendering them liable for damages under § 1681o of the Act.

       Count 2 – Violations of the FCRA, Defendants First Bank and Trust Company,
       Synchrony Bank, CitiBank N.A, Kohls Inc., (15 U.S.C. §1681, et seq.)

       59.     Plaintiffs incorporate by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       60.     Defendants First Bank and Trust Company, Synchrony Bank, CitiBank N.A, and

Kohls Inc, prepared, compiled, issued, assembled, and communicated inaccurate, erroneous, and

blatantly false consumer information regarding Plaintiffs, as defined in the FCRA.

       61.     Defendants First Bank and Trust Company, Synchrony Bank, CitiBank N.A, and

Kohls Inc. violated 15 U.S.C. § 1681s-2(b) by failing to conduct a reasonable investigation with

respect to the disputed information, by failing to review all relevant information available, and

by failing to update Plaintiffs’ credit reports to accurately reflect account statuses.

       62.     As a result of Defendants First Bank and Trust Company, Synchrony Bank,

CitiBank N.A, and Kohls Inc. failure to correct its erroneous and derogatory credit reporting,

Plaintiffs have suffered reduced credit access, reduced credit scores, emotional distress,



                                       7
         Case 1:20-cv-01515-WCG Filed 09/29/20 Page 7 of 10 Document 1
depression, anxiety, embarrassment, helplessness, hopelessness, and frustration, constituting

actual damages. Additionally, Plaintiffs had to pay additional closing costs to purchase a home

and a higher interest rate to purchase a vehicle.

        63.     Because Defendants First Bank and Trust Company, Synchrony Bank, CitiBank

N.A, and Kohls Inc. disregarded notices pertaining to the status of the account, violations of 15

U.S.C. § 1681s-2(b) were willful, entitling Plaintiffs to actual, statutory and punitive damages

pursuant to 15 U.S.C. § 1681n(a).

        64.     Plaintiffs are entitled to attorney’s fees and costs pursuant to 15 U.S.C. §§

1681n(a)(3) and 1681o(a)(2).

                                           Trial by Jury

        65.     Plaintiffs are entitled to, and hereby respectfully demand a trial by jury on all

issues so triable.

        WHEREFORE, Plaintiffs pray that this Court will enter an Order awarding:

        A. Actual damages against Defendants pursuant to 15 U.S.C. §§ 1681n(a)(1)(A) and
           1682o(a)(1);
        B. Statutory and punitive damages against Defendants pursuant to 15 U.S.C. § 1681n(a);
        C. Costs and reasonable attorneys’ fees against Defendants pursuant to 15 U.S.C. §§
           1681n(a)(3) and 1681o(a)(2);
        D. For such other and further relief as may be just and proper.


Dated this 29th day of September, 2020.             Respectfully submitted,

                                                By: s/ Heidi N. Miller
                                                Heidi N. Miller (WI # 1087696)
                                                HNM Law, LLC
                                                PO Box 26273
                                                Wauwatosa, WI 53226
                                                (414) 306-7000
                                                Heidi@hnm-law.com

                                                ATTORNEY FOR PLAINTIFF


                                        8
          Case 1:20-cv-01515-WCG Filed 09/29/20 Page 8 of 10 Document 1
Case 1:20-cv-01515-WCG Filed 09/29/20 Page 9 of 10 Document 1
Case 1:20-cv-01515-WCG Filed 09/29/20 Page 10 of 10 Document 1
